          Case 1:11-cv-10230-MLW Document 492 Filed 10/12/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

Plaintiffs,                                              No. 11-cv-10230 MLW

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,
and those similarly situated,
                                                         No. 11-cv-12049 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS
AND PROFIT SHARING PLAN, on behalf of itself, and
JAMES PEHOUSHEK-STANGELAND, and all others similarly
situated,                                            No. 12-cv-11698 MLW

Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.



                COMPETITIVE ENTERPRISE INSTITUTE’S RESPONSE
                           TO OCTOBER 11 ORDER




                                                 1
         Case 1:11-cv-10230-MLW Document 492 Filed 10/12/18 Page 2 of 3




        In response to the Court’s order of October 11, 2018 (Dkt. 488), Competitive Enterprise
Institute states as follows:
        CEI attorney Theodore H. Frank previously planned to attend and observe the first two
hours of the October 15, 2018, 2 P.M. hearing. CEI wishes to participate as amicus to the extent that
(1) the Court would find CEI’s participation helpful and (2) the Court would permit Mr. Frank to
leave at or before 4 P.M. so that he may fulfill a commitment, previously scheduled months before,
to speak at Harvard Law School that evening. CEI is otherwise prepared to comment as amicus, to
the extent the Court would find it helpful and request it do so, on the Proposed Resolution at the
appropriate time.


        Dated: October 12, 2018

                                              /s/ Theodore H. Frank
                                              Theodore H. Frank (pro hac vice)
                                              COMPETITIVE ENTERPRISE INSTITUTE
                                              1310 L Street NW, 7th Floor
                                              Washington, DC 20005
                                              Telephone: 202-331-2263
                                              Email: ted.frank@cei.org

                                              M. Frank Bednarz (BBO No. 676742)
                                              COMPETITIVE ENTERPRISE INSTITUTE
                                              1145 E Hyde Park Blvd. Unit 3A
                                              Chicago, IL 60615
                                              Telephone: 202-448-8742
                                              Email: frank.bednarz@cei.org

                                              Attorneys for Amicus Curiae
                                              Competitive Enterprise Institute
                                              Center for Class Action Fairness




                                                 2
        Case 1:11-cv-10230-MLW Document 492 Filed 10/12/18 Page 3 of 3




                                     CERTIFICATE OF SERVICE

I certify that on October 12, 2018, I served a copy of the forgoing on all counsel of record by filing
a copy via the ECF system.


Dated: October 12, 2018

                                               /s/ Theodore H. Frank
                                               Theodore H. Frank




                                                  3
